Case: 16-30081      Document: 00513597100         Page: 1    Date Filed: 07/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-30081
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 18, 2016
IVORY LANE SIMON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

TIM MORGAN; BRENDA SMILEY; JAMES M. LEBLANC; ELOISE
ANDERSON; DANIEL MARR; DOCTOR K. KUPLESKY; TERRY TERRELL;
DOCTOR T. HART; NELDA WILSON; MONA HEYSE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-1882


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Ivory Lane Simon, Louisiana prisoner # 505008, appeals from the district
court’s dismissal of his civil rights case under 28 U.S.C. §§ 1915(e)(2)(B) and
1915A. In his complaint, Simon alleged that he was placed in lockdown in
retaliation for bringing litigation against members of the administration at the
Winn Correctional Center; that his property and legal work was confiscated


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30081    Document: 00513597100     Page: 2   Date Filed: 07/18/2016


                                 No. 16-30081

during a shakedown; and that his complaints and grievances as to the seizure
of his property were not addressed. We review the dismissal of his complaint
de novo. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      Simon has failed to present any factual allegations or legal arguments
regarding his claims, explain his allegations against any individual defendant,
or identify an error in the district court’s conclusion that his complaint should
be dismissed. Furthermore, he does not articulate the reason that he deserves
relief, cite to legal authority, or set forth any applicable legal standards. See
FED. R. APP. P. 28(a)(9). While Simon has offered copies of documents that he
filed in the district court, he may not incorporate by reference the arguments
raised in those pleadings. See Yohey, 985 F.2d at 224-25. Accordingly, Simon
has forfeited any challenge to the district court’s judgment. See Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED.




                                       2